
	
		II
		110th CONGRESS
		1st Session
		S. 1918
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Specter (for
			 himself, Mr. Leahy, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to expand the definition of firefighter to include apprentices and
		  trainees, regardless of age or duty limitations.
	
	
		1.Short titleThis Act may be cited as the
			 Christopher Kangas Fallen Firefighter
			 Apprentice Act.
		2.Expansion of
			 definition of firefighter to include apprentices and traineesSection 1204(4) of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3796b(4)) is amended
			 by inserting , regardless of age, status as an apprentice or trainee, or
			 duty restrictions imposed because of age or status as an apprentice or
			 trainee after fire department.
		3.Effective
			 dateThe amendment made by
			 this Act shall apply with respect to deaths and injuries which occur on or
			 after May 4, 2002.
		
